Citation Nr: 0843655	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to basic entitlement to Department of Veterans Affairs (VA) 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The appellant had active service in the United States Army 
from September 1975 to August 1983.  He was discharged under 
other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 administrative decision of the 
Denver, Colorado, Regional Office (RO) that determined that 
the appellant's other than honorable discharge from service 
constituted a bar to the payment of VA compensation benefits.  
The case was later transferred to the Philadelphia, 
Pennsylvania, RO when the veteran moved.  That RO now 
controls the file.

The appellant was afforded a hearing at the RO before a local 
hearing officer in April 2008 and before the undersigned 
Veterans Law Judge at the RO in October 2008.  The 
transcripts are of record. 


FINDINGS OF FACT

1.  The appellant had military service from September 1975 to 
August 1983 and received an other than honorable discharge 
from service.  It is not shown that he was eligible for any 
earlier separation.

2.  The evidence establishes that the appellant's frequent 
periods of being absent without leave (AWOL) were willful and 
persistent, prevented the proper performance of his duties, 
and included one period of being absent without leave from 
July 21, 1978 to January 4, 1983.  He was also convicted on 
civilian charges.

3.  The evidence does not demonstrate that the appellant was 
insane at the time of the commission of the in-service 
offenses. 




CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the payment of VA compensation benefits.  38 U.S.C.A. 
§§ 101, 5103A, 5107, 5303 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.12 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined, to the extent it applies.  The VCAA provides that 
VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.

In a June 2004 letter, which is prior to issuance of the 
administrative decision on appeal, VA informed the appellant 
that VA would make a decision about the character of his 
military service and his eligibility for VA benefits.  VA 
notified the appellant of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also informed the appellant to send evidence to 
support his story and to tell VA about the events that led to 
his discharge.  Lastly, VA told the appellant to submit any 
evidence in his possession that pertained to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the 
appellant's appeal deals with his basic eligibility for 
benefits and not the merits of his service-connection claim, 
the Board finds that the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are not applicable.  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by obtaining the appellant's service records 
and affording him the opportunity to give testimony before 
the Board.  The Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA. 

Character of Discharge

The appellant contends that his frequent periods of being 
AWOL and the other offenses he committed during service were 
due to the influence of the paranoid schizophrenia for which 
he is currently being treated.  He has not specifically 
contended that he was insane, although his testimony implies 
that this was the reason for his actions. 

The appellant's DD Form 214 indicates that he served on 
active duty in the United States Army from September 1975 to 
August 1983.  He received a discharge under other than 
honorable conditions.  He had no other period of military 
service and is not shown eligible for an earlier discharge.

The appellant's personnel records show that he was AWOL for 
two days in May 1977.  In July 1977, he was convicted of 
absenting himself from his duty station.  

The appellant was AWOL for 22 days in February 1978, one day 
in May 1978, and two days on two different occasions in June 
1978.  

In June 1978, the appellant was convicted of disobeying an 
order from his commanding noncommissioned officer.  He was 
also convicted by court martial of stealing a car battery 
from another soldier this same month.  

In July 1978, the appellant went AWOL for one day.  Later, on 
July 21, 1978, the appellant went AWOL, and was dropped from 
the rolls as a deserter that same month.  He was not returned 
to the Army until January 4, 1983.  

He was convicted of attempted aggravated robbery by civilian 
authorities in June 1983.  After his return to military 
authorities, the appellant was recommended for discharge for 
misconduct, conviction by civilian authorities.  The 
appellant was again AWOL in July 1983.  In August 1983, the 
appellant was separated on the basis of misconduct.  

The service medical records do not show that the appellant 
had any complaints, treatment, or diagnoses of a psychiatric 
disability prior to July 1983.  Schizophrenia is first 
clinically shown many years later.

July 1983 hospital records show that the appellant was seen 
for depression and threats of suicide during the past seven 
months.  He was undergoing processing after five years of 
being AWOL.  The appellant had recently been in a civilian 
jail due to a felony, and had been recognized as AWOL after a 
civilian traffic stop.  He was undergoing a divorce.  The 
appellant reported a suicide attempt in 1980.  He stated that 
after three years of enlistment, his mother had developed 
financial problems.  He requested a hardship discharge, but 
it was refused.  The appellant then relates that he was told 
by his commanding officer that he was out of the Army.  He 
said that because of what he was told by his commanding 
officer, he did not realize that he was AWOL.  Upon discharge 
from the hospital, the final diagnoses included mixed 
personality disorder, and adjustment disorder with depressed 
mood.  

The appellant filed a claim for service connection for 
paranoid schizophrenia, manic depression, and bipolar 
disorder in November 2003.  Private medical records dated 
February 2002 confirm a diagnosis of paranoid schizophrenia.  

In an administrative decision dated in January 2005, the 
Denver RO determined that the appellant received a discharge 
under other than honorable conditions, which acted as a bar 
to VA compensation benefits.  

In his testimony before the undersigned in October 2008, the 
appellant argued that he had received good evaluations for 
his first three years of service.  He said that his AWOLs did 
not begin until his fourth year of service.  The appellant 
noted the incident in which he ended up with a car battery 
and argued that he did not know it was stolen.  He argued 
that he experienced psychiatric problems in service, and 
noted that he had sought treatment while assigned to the 
retraining brigade.  

The Board notes that the threshold question to be answered in 
every claim for VA benefits concerns the adequacy of the 
claimant's service for purposes of establishing basic 
eligibility.  Applicable laws and regulations provide that 
most VA benefits are not payable unless the period of service 
upon which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. § 3.12(a).  
Regulations further provide that a discharge or release for 
certain offenses is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).  A discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

In this instance, the Board finds that the appellant's 
service personnel records are replete with evidence 
demonstrating a willful and persistent course of behavior 
that can only be labeled as misconduct.  Documentation 
indicates that the appellant was AWOL on many occasions.  
These periods began within his first two years of active 
service.  His longest period of AWOL was for four and a half 
years.  The appellant was also convicted of theft and robbery 
by both court martial and civilian authority.  At no time is 
it indicated the appellant was unaware of his actions or was 
unable to tell right from wrong.  He has offered various 
explanations for circumstances resulting in his 
misunderstandings, but has never suggested he was unable to 
tell right from wrong, was actively hallucinating, or was 
otherwise insane at the time of the actions herein noted.

The Board thus finds that the appellant's actions cannot 
reasonably be described as either isolated or infrequent.  As 
such, it is found that the appellant does not fall within the 
exception for a "discharge because of a minor offense" as 
provided by 38 C.F.R. § 3.12(d)(4).  In regard to the minor- 
offense exception noted above, the Court in Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses 
that would interfere with [the] appellant's military duties, 
indeed preclude their performance...could not constitute a 
minor offense."  As such, the Board finds in this case that 
the appellant's misconduct due to frequent periods of AWOL is 
the type of offense that would interfere with his military 
duties, and indeed preclude his performance.  Therefore, this 
offense cannot constitute a minor offense.  Id.; see also 
Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  

The Board has also considered the report of the appellant's 
July 1983 hospitalization as it pertains to the reason for 
his longest period of being AWOL.  The appellant told the 
doctor in July 1983 that he left because his mother was 
experiencing financial hardship, and that he had been told by 
his commanding officer that he was no longer in the military.  
However, the personnel records do not contain any evidence to 
show that the appellant ever applied for leave or a discharge 
due to hardship.  The Board notes that the appellant had been 
AWOL on approximately eight other occasions prior to going 
AWOL for four and a half years in July 1978.  Finally, the 
very length of this period of AWOL weighs against a finding 
that it was due to financial hardship on the part of his 
mother.  The appellant has not offered any contentions in 
this regard as part of his current appeal.  Therefore, the 
evidence does not support a finding that there were 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c)(6).  Consequently, 
his discharge must be considered as having been under 
dishonorable conditions.  Accordingly, law precludes payment 
of VA compensation benefits. 38 C.F.R. § 3.12(a).

The Board also observes that the appellant has not 
specifically asserted that he was insane at the time of the 
commission of the in-service offenses.  As noted previously, 
the applicable regulation provides an exception to the bar to 
benefits only if the individual was insane at the time of the 
offense that caused the discharge. 38 U.S.C.A. § 5303; 38 
C.F.R. § 3.12(b).

The record clearly does not reflect that the appellant met 
the definition of insanity under 38 C.F.R. § 3.354(a) during 
service, particularly during the time frame that he committed 
the offenses that led to his other than honorable discharge.  
The service medical records are completely negative for any 
evidence of a psychiatric disability prior to his going AWOL 
in July 1978.  This is when most of the appellant's 
misconduct occurred.  Moreover, the appellant underwent an 
extended psychiatric hospitalization in July 1983, and his 
current schizophrenia was not noted.  The initial evidence of 
his current disability is dated many years after both his 
longest period of AWOL and his discharge from service.  
Therefore, there is no credible evidence in service or post 
service that the appellant suffered from insanity due to a 
disease, or that he did not know or understand the nature or 
consequences of his acts or that what he was doing was wrong.  
Zang v. Brown, 8 Vet. App. 246, 254 (1995); VAOPGCPREC 20-97.

Under these circumstances, the Board must find that the 
character of the appellant's discharge was under less than 
honorable conditions based on the evidence of record.  As a 
result, he is not eligible for VA compensation benefits as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the appellant under Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102, but does not find the evidence is 
of such approximate balance as to warrant its application.  
Rather, the Board finds that the preponderance of the 
evidence is against the claim.



	(CONTINUED ON NEXT PAGE)




ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA compensation benefits; 
the appeal is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


